Citation Nr: 1118762	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  10-47 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to residuals of a right ankle or heel injury, claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1952 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In March 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board observes that, in a letter dated on June 8, 2010, the RO notified the Veteran of its receipt of his notice of disagreement (NOD) with an October 16, 2009 rating decision that denied an earlier effective date for service connection for erectile dysfunction, assigned a noncompensable disability evaluation effective May 28, 2009.  However, neither that rating decision or the Veteran's NOD are in the claims file, so the matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In oral and written statements in support of his claim, including his April 2010 NOD, the Veteran indicates that he sustained a right ankle injury while in service.  During his March 2011 Board hearing, he testified that, while working as a crew chief at the K-55 Air Force Base in Osan, Korea, he slipped and fell to the ground while refueling a plane.  He said he was taken to the infirmary where his boot was cut off because his ankle was so swollen and results of x-rays taken at the time showed that his ankle was fractured.  The Veteran indicated that his ankle was casted, and he was placed on crutches and assigned to a desk job for six weeks while the ankle healed.  The Veteran stated that the accident occurred during the winter, in late 1953 or early 1954.  In a NA Form 13055 completed in October 2009, the Veteran reported that the accident occurred in March 1954.  The Veteran said that he continued to experience right ankle problems since the in-service accident and developed degenerative joint disease in his ankle.

The National Personnel Records Center (NPRC) stated in August 2009 that the Veteran's service treatment records were destroyed by fire.  In December 2009, the NPRC indicated that there were no available morning reports regarding the Veteran's ankle for the dates between March 1 and March 31, 1954.  A June 1956 discharge physical examination revealed normal findings for the lower extremities and musculoskeletal system.   

In support of his claim, the Veteran submitted a May 2009 signed statement from J.D.B., D.O., a family practitioner, who said that he treated the Veteran for many years for mild arthritis with degenerative joint disease of the spine and ankles.  Dr. J.D.B. said that the Veteran had a history of ankle fractures dating back to the Korean War.

The Board notes that the Veteran is capable and competent to describe and identify a sense of ankle pain.  In light of his lay statements of experiencing a right ankle injury in service, and right ankle pain since service, the Board believes that the Veteran should be afforded a VA examination to determine the etiology of any right ankle/heel disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the NPRC or another appropriate state or federal repository and request a search for morning reports regarding the Veteran's right ankle injury resulting from a fall while refueling a plane in Osan, Korea, during the period from December 1, 1953 through February 1954.  He was a crew chief with the 6157th Operations Squadron at K-55 Air Force Base, Osan, Korea.

2.  After the above development is completed, schedule the appellant for a VA orthopedic examination to determine the etiology of any right ankle/heel disorder found to be present.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted. All pertinent pathology should be noted in the examination report.

The examiner should indicate whether there is a 50 percent probability or greater that any right ankle or heel disorder, including degenerative joint disease, is related to service. The examiner should specifically address the discharge physical examination report, the Veteran's April 2010 written statement and March 2011 oral testimony, and Dr. J.D.B.'s May 6, 2009 statement (each of which is summarized in this document).  The rationale for all opinions must be provided.

3.  Re-adjudicate the issue of entitlement to service connection for a right ankle/heel disorder, claimed as degenerative joint disease.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the 

case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


